37 F.3d 1492NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Ronald Mack COFIELD, Petitioner Appellant,v.UNITED STATES PAROLE COMMISSION, Respondent Appellee.
No. 93-7309.United States Court of Appeals, Fourth Circuit.
Submitted June 28, 1994Decided Oct. 20, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Robert E. Payne, District Judge.  (CA-93-386)
Ronald Mack Cofield, Appellant Pro Se.
Susan Lynn Watt, Office of the U.S. Atty., Norfolk, VA;  Sharon A. Gervasoni, U.S. Parole Commission, Chevy Chase, MD, for Appellee.
E.D.Va.
AFFIRMED.
Before MURNAGHAN and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 28 U.S.C. Sec. 2241 (1988) petition and his petition for a writ of mandamus.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Cofield v. United States Parole Comm'n, No. CA-93-386 (E.D. Va.  Nov. 24, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED